DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. (U.S. Publ. No. 2018/0086266).
Regarding claim 1, Yamaguchi discloses a camera/display arrangement for a vehicle which reduces distortion in a captured image.  More specifically and as it relates to the applicant’s claims, Yamaguchi discloses an imaging apparatus (imaging display system, 1; see paragraph 0044) comprising: an imaging optical system (lens, 12; see paragraph 0045) and an image sensor (image sensor, 11; see paragraph 0044) to be mounted in a moveable body (car, 100; see paragraph 0044) that moves along a movement surface (reference plane; see paragraphs 0044-0045, 0047, and 0071); the imaging optical system configured to form an image of a subject (vehicle, 200) located around the moveable body (see paragraphs 0046 and 0048 where the lens forms an image of a subject); the image sensor (11) including an imaging 
As for claim 2, Yamaguchi discloses that the first direction is orthogonal to a movement direction of the image of the subject.  See Figures 3A-3B where the pixels are arranged orthogonally to the movement direction of the subject (200).
With regard to claim 3, Yamaguchi discloses that the moveable body is a vehicle.  See paragraph 0044 where the moveable body is a car (100).
Regarding claim 4, Yamaguchi discloses that at least a portion of the imaging optical system (lens, 12) located towards the subject is located on a side surface of the moveable body.  See paragraph 0045 where the imaging device is arranged on a side surface of the car (100).
As for claim 5, Yamaguchi discloses that the imaging optical system is located on a right side surface and a left side 3Docket No. 005000-K00467 surface of the moveable body (see paragraph 0114 where imaging devices, 10a and 10b, are located on the right and left side of the car, 100); and wherein the second direction in the image sensor corresponding to the imaging optical system located on the right side surface of the moveable body is in an opposite direction from the second direction in the image sensor corresponding to the imaging optical system located on the left side surface of 
With regard to claim 11, Yamaguchi discloses a camera/display arrangement for a vehicle which reduces distortion in a captured image.  More specifically and as it relates to the applicant’s claims, Yamaguchi discloses a moveable body (car, 100; see paragraph 0044) that moves along a movement surface (reference plane; see paragraphs 0044-0045, 0047, and 0071); , the moveable4Docket No. 005000-K00467 body comprising: an imaging apparatus (imaging display system, 1; see paragraph 0044) mounted thereon, the imaging apparatus including an imaging optical system (lens, 12; see paragraph 0045) and an image sensor (image sensor, 11; see paragraph 0044); the imaging optical system configured to form an image of a subject (vehicle, 200) located around the moveable body (see paragraphs 0046 and 0048 where the lens forms an image of a subject); and the image sensor (11) including an imaging surface having pixels arranged thereon (see paragraph 0047), the pixels capturing the image of the subject formed by the imaging optical system (see paragraph 0048) and belonging to pixel groups (see paragraph 0047 and Figures 3A-3B where the image sensor has columns of pixels read in a horizontal direction), each pixel group including pixels arranged in a first direction that intersects the movement surface (see Figures 3A-3B and paragraphs 0047 and 0056 where the pixel groups has pixels arranged in a first direction that intersects the reference plane) and the pixel groups being arranged in a second direction intersecting the first direction (see Figures 3A-3B where the pixel groups are arranged in a second direction intersecting the first direction); wherein the image sensor is configured to read imaging data of the image of the subject from each pixel group in order of arrangement of the pixel groups in the second direction (see Figures 3A-3B and paragraphs 0056-0058).
Regarding claim 12
As for claim 13, Yamaguchi discloses that at least a portion of the imaging optical system (lens, 12) located towards the subject is located on a side surface of the moveable body.  See paragraph 0045 where the imaging device is arranged on a side surface of the car (100).
With regard to claim 14, Yamaguchi discloses that at least a portion of the imaging optical system (lens, 12) located towards the subject is located on a side surface of the moveable body.  See paragraph 0045 where the imaging device is arranged on a side surface of the car (100).
Regarding claim 15, Yamaguchi discloses that at least a portion of the imaging optical system (lens, 12) located towards the subject is located on a side surface of the moveable body.  See paragraph 0045 where the imaging device is arranged on a side surface of the car (100).
As for claim 16, Yamaguchi discloses that the imaging optical system is located on a right side surface and a left side 3Docket No. 005000-K00467 surface of the moveable body (see paragraph 0114 where imaging devices, 10a and 10b, are located on the right and left side of the car, 100); and wherein the second direction in the image sensor corresponding to the imaging optical system located on the right side surface of the moveable body is in an opposite direction from the second direction in the image sensor corresponding to the imaging optical system located on the left side surface of the moveable body (see Figure 18 and paragraph 0117 where the scanning directions are opposite each other).
With regard to claim 17
Regarding claim 18, Yamaguchi discloses that the imaging optical system is located on a right side surface and a left side 3Docket No. 005000-K00467 surface of the moveable body (see paragraph 0114 where imaging devices, 10a and 10b, are located on the right and left side of the car, 100); and wherein the second direction in the image sensor corresponding to the imaging optical system located on the right side surface of the moveable body is in an opposite direction from the second direction in the image sensor corresponding to the imaging optical system located on the left side surface of the moveable body (see Figure 18 and paragraph 0117 where the scanning directions are opposite each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Publ. No. 2018/0086266).
Regarding claim 10, as mentioned above in the discussion of claim 1, Yamaguchi discloses all of the limitations of the parent claim.  Yamaguchi however, fails to specifically disclose a mark specifying a direction of attachment to the moveable body.  Official Notice is taken as to the fact that it is well known to provide a mark or other type of indicia indicating a direction of attachment of one device to another during an installation process.  One of ordinary skill in the art would have recognized the benefit of providing a mark somewhere on the system of Yamaguchi for indicating a direction of attachment to the vehicle.  Such benefits include quickly identifying a proper installation orientation and preventing improper installation of the components of the system.  It is noted that, as per MPEP § 2141.01(a) that “a reference (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.  Therefore, any reference which shows the inclusion of a mark for indicating a proper installation direction of one component to another is reasonably pertinent to the problem faced by the inventor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging device (10) of Yamaguchi such that a mark is included indicating a proper installation direction on the body of the vehicle.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Publ. No. 2018/0086266) in view of Tominaga (U.S. Publ. No. 2011/0228114).
Regarding claim 6, as mentioned above in the discussion of claim 1, Yamaguchi discloses all of the limitations of the parent claim.  Yamaguchi however, fails to specifically disclose a processor configured to acquire a captured image from the image sensor; and perform correction on the captured image by at least one of expanding or shrinking the captured image in the second direction.  Yamaguchi appears to only eliminate/reduce oblique distortion in a captured image, while distortion in an aspect ratio of the subject remains.  Tominaga, on the other hand, discloses that it is well known in the art to include a processor in an imaging device which receives a captured image and performs correction on the captured image by expanding or shrinking the captured image in a direction of distortion.  More specifically, Tominaga discloses a processor (resizing unit, 43; see paragraph 0060) that receives an image captured by the sensor (40), and lengthens or shortens the image data, thereby correcting for the movement.  See paragraph 0060.  Tominaga discloses that this feature further reduces distortion due to the rolling shutter of a CMOS sensor.  See paragraph 0005.  Therefore, it would have been obvious 
As for claim 8, Tominaga discloses that the correction is based on a position along the second direction within the captured image.  See paragraphs 0041-0042 and 0060 where the subject image is lengthened or shortened in the second direction.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Publ. No. 2018/0086266) in view of Tominaga (U.S. Publ. No. 2011/0228114) and further in view of Shinichi (Japanese Publ. No. 2012-222374 A).
Regarding claim 7, as mentioned above in the discussion of claim 6, the combination of Yamaguchi and Tominaga discloses all of the limitations of the parent claim.  The aforementioned references however, fail to specifically disclose that the processor is configured to perform the correction based on a speed of the moveable body.  Tominaga discloses determining the direction and amount of motion of the subject (or conversely, if the camera is moving relative to the subject, motion of the camera), but not performing the correction based on a speed of the vehicle.  Shinichi, on the other hand, discloses that it is well known in the art to correct for focal plane distortion caused by a rolling shutter by taking into account the speed of a vehicle to which the image sensor is mounted.  More specifically, Shinichi discloses a CMOS sensor (102; see paragraph 0011 of the provided translation) and a coordinate conversion means (104, see paragraph 0011 of the provided translation).  Based on a moving speed of the vehicle obtained from the automobile microcomputer (108; see paragraph 0017), the coordinate conversion means (104) corrects the image (see paragraph 0022 and 0015).  Shinichi discloses that this features serves to further correct distortion caused by a rolling shutter in an image .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (U.S. Publ. No. 2018/0086266) in view of Tada (Japanese Publ. No. 2012-101594 A).  The Tada reference and a translation has been provided by applicant in the IDS of March 24, 2020.  Applicant’s previously provided translation is being used in this rejection.
Regarding claim 9, as mentioned above in the discussion of claim 1, Yamaguchi discloses all of the limitations of the parent claim.  Yamaguchi however, fails to specifically disclose an attachment portion to be attached to the moveable body wherein a direction of attachment to the moveable body is specified by the attachment portion.  Tada, on the other hand, discloses that it is well known in the art to include an attachment portion for attaching an imaging device to a vehicle.  More specifically, Tada discloses a camera (back view camera, 2) which is mounted to a vehicle (3) via a camera mounting bracket (see paragraph 0013 of the applicant provided translation).  Tada discloses that the housing of the camera includes screw holes (21) which allow for attachment to the vehicle.  Furthermore, the location of the two screw holes (21) inherently provides a direction of attachment to the moveable body.  See paragraph 0037.  Tada discloses that this feature allows for easy and reliable mounting of a vehicle camera at a predetermined angle.  See the 1st paragraph of the translation provided by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yamaguchi to include an attachment portion to be attached to the moveable body wherein a direction of attachment to the moveable body is specified by the attachment portion for easy and reliable mounting of the camera to the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        March 24, 2021